     Case 2:19-cv-01305-KJM-EFB Document 5 Filed 05/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT
10                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12    PATRICK BLACKSHIRE,                               No. 2:19-cv-1305-KJM-EFB PS
13                       Plaintiff,
14           v.                                         ORDER
15    OFFICER BRIGHT,
16                       Defendant.
17

18          On March 31, 2020, the magistrate judge filed findings and recommendations, which were

19   served on the parties and which contained notice that any objections to the findings and

20   recommendations were to be filed within fourteen days. No objections were filed.

21          Although it appears from the file that plaintiff’s copy of the findings and

22   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

23   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

24   of documents at the record address of the party is fully effective.

25          The court presumes that any findings of fact are correct. See Orand v. United States,

26   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

27   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

28   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
     Case 2:19-cv-01305-KJM-EFB Document 5 Filed 05/05/20 Page 2 of 2

 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS ORDERED that:
 4          1. The Findings and Recommendations filed March 31, 2020, are ADOPTED; and
 5          2. This action is DISMISSED without prejudice for failure to state a claim as set forth in
 6              the February 6, 2020 order (ECF No. 3).
 7   DATED: May 5, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
